DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed January 5, 2021 has been entered.  Claims 1, 2, 7 and 9 are amended.  Claims 11 and 12 are new.  Therefore, claims 1-12 are currently pending in the application.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment portion and connecting portion of at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 6 recites “rest”.  It should be
--rests--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the body according to claim 1 and the cassette according to claim 9.”  The dependency of this claim is unclear.  Claim 9 is already dependent on claim 1 which includes a cassette.  Is a different cassette being claimed in either claims 9 or 10 from the cassette in claim 1?  Further, claim 9 is unclear what cassette structure is being claimed.  Is claim 9 a single means claim?  Is claim 9 directed to any and all cassette structures that are adapted for mounting on a bicycle wheel hub by the body of claim 1?  No actual cassette structure is being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Chiang, U.S. Patent Publication 2010/0009794.

As per claim 1, Chiang discloses a body (11) [supporter for mounting a cassette (1, 2, 3) [sprocket sets] on a bicycle rear wheel hub (paras [0005, 0019]), comprising:
 	a radially inner first portion (near 113, fig. 3), of tubular shape, with an axial cavity (111) [engaging hole] arranged along an axis (X) of the body (11) and intended for coupling with the hub through a free-wheel system (paras [0005, 0019]), and a radially outer surface (fig. 3) for mounting the cassette (1, 2, 3) (figs. 4, 5), wherein the first portion (near 113, fig. 3) has axial extension between a first face (fig. E-1) and a second face (fig. E-1) of the body (11), and
 	a radially outer second portion (112) [fastening portion] for coupling with the cassette (1, 2, 3), wherein the second portion:
 	has shorter axial extension than the axial extension of the first portion (fig. 3);
 	extends radially outwards from the first portion (fig. 3); and
 	has a plurality of attachment areas (fig. E-1) for attachment to the cassette (1, 2, 3),  

 	wherein the connecting portion (fig. E-1) and the attachment portion (fig. E-1) are in separate planes (fig. E-1).

    PNG
    media_image1.png
    796
    1095
    media_image1.png
    Greyscale

As per claim 2, Chiang as set forth above, discloses the attachment areas (fig. E-1) each comprise a support surface for the cassette (1, 2, 3) and at least one hole (114, 115) [fastening bores] at the support surface passes entirely through the axial thickness of the attachment portion (fig. E-1) of the body (11) 

As per claim 3, Chiang as set forth above, discloses the support surfaces of the attachment areas (fig. E-1) are coplanar (fig. 3) to one another and perpendicular to the axis (X) of the body (11) (fig. 3).  Examiner interprets the support surfaces of the attachment portions are coplanar to one another and the support surfaces of the connecting portions are coplanar to one another.

As per claim 4, Chiang as set forth above, discloses the support surfaces of the attachment areas (fig. E-1)) extend radially outwards as much as the second portion (112) (fig. 3).

As per claim 5, Chiang as set forth above, discloses the holes (114, 115) of the attachment areas (fig. E-1) are divided into two series, a first series of holes (114) at a first radial distance (fig. 3) from the axis (X) of the body (11) and a second series of holes (115) at a second radial distance (fig. 3) from the axis (X) of the body (11), greater than the first radial distance (fig. 3).

As per claim 6, Chiang as set forth above, discloses each attachment area (fig. E-1) comprises a hole of the first series (114) and a hole of the second series (115), at a same support surface (figs. 3, E-1)).

As per claim 7, Chiang as set forth above, discloses the second portion (112) of the body (11) is star-shaped, comprising a plurality of legs (112), wherein every leg comprises one of the attachment areas at its own radially outer end.  Examiner interprets the collective fastening portions (arms) of the body (11) is star-shaped with its six arms. 

As per claim 8, Chiang as set forth above, discloses the attachment areas (fig. E-1) are equally spaced apart in the circumferential direction (fig. 3), around the axis (X) of the body (11).

As per claim 9, Chiang as set forth above, discloses a cassette (1, 2, 3) configured for attachment to the attachment areas (fig. E-1) of the body (11) according to claim 1 and mounting on a bicycle rear wheel hub by means of the body (11) (para [0021], figs. 4, 5) according to claim 1.

As per claim 10, Chiang as set forth above, discloses a parts kit (fig. 5) comprising: the body (11) according to claim 1 and the cassette (1, 2, 3) according to claim 9.

As per claim 12, Chiang discloses a body (11) for mounting a cassette (1, 2, 3) on a bicycle rear wheel hub (paras [0005, 0019]), comprising:
 	a hollow tubular portion (near 113) (fig. 3) with an axial extension between a first face (fig. E-1) and a second face (fig. E-1) of the body (11) along an axis (X) of the body (11) for coupling with a rear wheel hub (paras [0005, 0019]); and
 	an outer portion (112) that rest on the hollow tubular portion (near 113)) with an axial extension that is less the axial extension of the hollow tubular portion (near 113) and a plurality of radially extending legs (112) for mounting a cassette (1, 2, 3) on the body (11),
 	each of the plurality of radially extending legs (112) for mounting a cassette on the body (11) has a base portion (attachment portion shown in fig. E-1)) that defines a through opening (114) and a free end portion (portion of 112 further away from hollow tubular portion) that defines an attachment area (attachment areas in fig. E-1); area around hole 114) for attaching a cassette.

Claim 11 is rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Tokuyama et al., U.S. Patent Publication 2011/0130233.

As per claim 11, Tokuyama et al. disclose a body (60, 64, 66, 68) [tubular shaped part, sprocket support members] (fig. 5) for mounting a cassette (S1-S11) [sprocket cluster] on a bicycle rear wheel hub (12), comprising:
 	a radially inner first portion (60), of tubular shape, with an axial cavity arranged along an axis (X) (A) of the body (60, 64, 66, 68) and intended for coupling with the hub (12) through a freewheel system (para [0026]), and a radially outer surface (near 76, 70) for mounting the cassette, wherein the first portion (60) has axial extension between a first face (near 72) (fig. 5) and a second face (near 34) (fig. 5) of the body (60, 64, 66, 68), and
 	a radially outer second portion (64) for coupling with the cassette, wherein the second portion (64):
has a shorter axial extension that is less than 25% of the axial extension of the first portion (60); extends radially outwards from the first portion (60); and has a plurality of attachment areas (near 74) for attachment to the cassette.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. Applicant argues it is clear from Chiang’s figure 3 that Chiang does not disclose or suggest such a structure as newly amended claim 1, nor new claims 11 and 12.  However, Applicant does not give specific reasons why Chiang does not disclose or suggest such a structure.  Examiner respectfully disagrees.  As listed above, and with the addition of annotated fig. E-1, Examiner interprets Chiang .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654